DETAILED ACTION
	This Office action is responsive to communication received 04/01/2022 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 6, 7 and 12 remain pending.
Response to Arguments
	In the arguments received 04/01/2022, the applicant contends that the number of references applied in the previous rejections appears to tend toward a conclusion of non-obviousness, rather than obviousness.  In addition, the applicant argues that sizing of the claimed bag is more than simply a design difference over the prior art, as the claimed bag allows for the top of the bag to be draped over one side of the basket such that the opening at the top of the bag is completely accessible when the top is draped over an edge of a top of the basket. 
	IN RESPONSE:
	In response to the applicant’s arguments that a large number of references have been applied in rejecting the claims, it is noted that “[R]eliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.)”. 
	In response to the applicant’s arguments that the sizing of the bag relative to the size of the cart is more than just a matter of design choice, applicant’s attention is drawn to the newly-cited references to Wolf (USPN 6,766,931) and Halpern (USPN 5,533,361), each of which clearly explains and/or shows that a bag or container is appropriately sized to fit within a basket or cart so that it may function as intended. These references are being cited here to respond directly to applicant’s arguments and to address the amended claims, which now delete limitations related to the reinforcement panels in the sides of the bag and add limitations that the top of the bag is sized in relation to the basket so that the top of the bag may be folded over an edge of the top of the basket.  Wolf and Halpern provide support for the assertion by the Office that the sizing of the prior art devices previously applied is simply a matter of obvious design choice and also obviate structuring the bag and basket combination so that the top of the bag may be opened to enable unrestricted access to the contents of the bag.  In order for the prior art to be not only useful, but also usable as intended, it would make sense that the skilled artisan would have sized the bag or container (i.e., the primary Dombroski device) such that a person would have been able to open the top lid or cover of the prior art device enough to be able to access the interior of the bag without obstruction.  Rejections including the newly-cited references to Wolf and Halpern follow herein below.  No further comments are deemed necessary, here. 
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, line 28, “easily” is a subjective term. The scope of how easy or not easy it may be to move the bag cannot be readily determined.  
As to claim 6, line 31, “unfettered” is a subjective term.  The scope of how easy or not easy it may be to access the bag (or contents inside the bag) when the bag is open cannot be readily determined.
As to claim 7, this claim shares the indefiniteness of claim 6.
As to claim 12, line 14, it would seem that with the addition of the term “implementing” to begin this line, the term “implemented”, which follows “zipper” should be deleted. 
As to claim 12, line 25, should not the height of the bag be recited as --H2--, instead of H1? (see specification, scanned page 6, line 1 and FIG. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dombroski (US PUBS 2006/0151354) in view of DeChant (US PUBS 2006/0075955), Pham (US PUBS 2009/0080809), the “PRIOR ART” that is labeled as such in applicant’s Fig. 1 and described on scanned page 5, lines 19-25 of the specification (hereinafter “PRIOR ART”) and either of Wolf (USPN 6,766,931) or Halpern (USPN 5,533,361). 
As to claim 6, Dombroski shows a container for storing tennis balls (i.e., paragraph [0005] notes a container for tennis balls), the bag comprising: a hermetic enclosure (10); an opening larger than a tennis ball into the enclosure (i.e., opening in FIG. 2 is clearly capable of introducing tennis balls within the container), and a flexible tubing (i.e., paragraph [0028] describes a pressure hose fitting) from outside the enclosure, the flexible tubing having an open end adapted to engage an air pump (i.e., again, paragraph [0028] mentions air-pump), and a one-way valve (element 40; FIG. 4) adapted to admit air into the enclosure and to prevent air from exiting the enclosure through the tubing.  The bag in Dombroski clearly includes a length, a width and a height. 
Dombroski lacks an explicit disclosure that the container is made of a flexible hermetic material and further lacks a hermetic sealing zipper.  Note that Dombroski does mention other types of closure mechanisms may be employed (i.e., paragraph [0026]).  DeChant shows it to be old in the art of pressurized containers to include a bag of lightweight material in which the container (e.g., a bag) is allowed to expand and therefore presents a container of flexible material (i.e, rubber composite; paragraph [0018]). Moreover, DeChant makes use of a zipper (i.e., element 110 in Fig. 1) by which an opening in the bag may be sealed.  The zipper (110), for example, provides for an airtight or hermetic enclosure (i.e., paragraph [0019]).  The zipper (110) also enables a person to quickly open and close the container.  In view of the patent to DeChant, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Dombroski by fabricating the container from a different material, so long as the material selected enabled the container to remain pressurized while still protecting the contents inside the container.  Here, the material selection would have included a consideration of the overall weight and cost of the container and would have also included a consideration of what type(s) of articles are being transported.  Fragile items, for example, may have prompted the skilled artisan to use a container with sufficiently rigid panels, as is the case in Dombroski.  Other articles such as clothing or other items less susceptible to breakage would likely have been adequately protected within a container that is less rigid, but sturdy enough, as is the case in DeChant.  Moreover, the replacement of the buckles or clasps in the Dombroski device with a hermetic sealing zipper, for ease of opening and closing of the container, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  Here, the addition of these features (i.e., a flexible material and a hermetic sealing zipper) to the hermetically sealed storage container of Dombroski would have involved applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
It is recognized that the modification of Dombroski in view of DeChant lacks a hermetic zipper implemented along three of the sides at an upper extremity and along three sides of the top, leaving one side without a zipper, such that the top is fully opened and closed by opening and closing the hermetic sealing zipper and further lacks two handles implemented midway along two opposite sides, at an upper extremity of the opposite sides.  Pham obviates having a top panel joined to sides and ends of the bag around three sides by the hermetic sealing zipper. See FIG. 1 and zipper (19) and the description in paragraph [0021] in Pham.  Thus, replacement of the fastening mechanisms (22, 23) used by Dombroski with a zipper as taught by Pham would have resulted in an arrangement in which the hermetic sealing zipper joins three sides of the container.  Here, replacement of the fastening mechanisms (22, 23) used by Dombroski would simply have involved the substitution of one known element (i.e., a zipper) for another (i.e., a clasp) to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Note that Pham shows handles (16, 18) on opposite sides of the container and located near an upper extremity.  Dombroski also shows handles (18) on opposite sides of the bag.  To have placed these handles (18) of Dombroski near a top extremity of the sides of the bag, as further taught by Pham, would simply have included an obvious rearrangement of parts.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
The combination of Dombroski, DeChant and Pham lacks a wheeled cart having a frame and a rigid basket having four sides, a bottom and an open top, the rigid basket having a length LI, a width W1 and a height HI, the rigid basket supported by the frame with the open top in a horizontal plane and the further limitations of wherein each of LI and W1 of the wheeled cart are nominally larger than L2 and W2 such that the bag supported by the two handles, lowered into the rigid basket, is supported by the bottom and sides of the rigid basket, with the top of the bag even with the open top of the rigid basket, such that the bag may be easily moved around the tennis court, the top of the bag may be opened by opening the hermetic sealing zippers around the three sides of the top, and the top may be folded over an edge of the open top of the basket around the unzippered side of the top, enabling unfettered access to the bag for removing and replacing the tennis balls.  Note, Dombroski may include containers of diverse sizes based upon the contents intended to be stored inside the container.  For example, see paragraph [0022] in Dombroski.  The PRIOR ART has been highlighted to show that it is old in the art to use a basket and cart to maneuver items around a tennis playing area.  In view of the PRIOR ART, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to provide a rolling cart with a basket sized to accommodate the container in Dombroski, with there being a reasonable expectation of success that the container would be more easily maneuvered around a tennis court, as opposed to carrying the bag on a person’s shoulder.   Here, sizing the modified bag of Dombroski to fit within the rigid basket of the PRIOR ART would have simply involved an obvious design choice.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, and to support a rationale of obvious design choice, applicant’s attention is directed to either of the further references cited to Wolf or Halpern, each of which shows it to be old in the art to size the container or bag in such a manner that the container or bag can be used in combination with a basket or cart to enable ease of accessibility to the contents in the bag, and to allow the bag to store as much content as possible based upon the bag being sized in relation to the dimensions of the cart or basket.  Here, Wolf shows a container that is sized so that that the height of the container is flush or substantially flush with a plane of the cart (i.e., as tall or nearly as tall as the height of the shopping basket within which the container is housed), wherein the container is provided with a lid or top that may be opened without hinderance to access the interior of the container.  See FIGS. 1 and 3 in Wolf along with col. 3, lines 56-62.  Wolf also notes that plastic or cloth hinge material may be employed (i.e., col. 6, lines 41-46).  It is deemed that such plastic or cloth hinges would facilitate the opening of the top lid over an edge of the shopping cart.  Here, Halpern shows it to be old to size a bag in accordance with the dimensions of a top cart in a shopping basket (not shown), whereby the lid (26) may be actuated into an open position for unrestricted access to the interior of the bag.  See FIG. 3 and col. 4, lines 21-42 in Halpern.  
It is noted that the totality of the references applied herein clearly obviates the modification of Dombroski to be constructed as a bag that includes a hermetic enclosure having four sides, a bottom, and a top; the sides, the bottom and the top formed of flexible hermetic material and to further include the combination of a hermetic sealing zipper, a first tubing, a second tubing and two handles, in combination with a wheeled cart having a rigid basket, with the Dombroski bag sized to be fully accessible when the bag is situated within the basket and when the top of the bag is opened and folded over an edge of the basket, all as recited in independent claim 6. 
As to claim 7, the prior art device to Dombroski, as modified by DeChant and Pham, would have provided for tennis balls being stored in the bag under pressure higher than the pressure inside a tennis ball by opening the hermetic sealing zipper, placing tennis balls in the bag, closing the hermetic sealing zipper and pressurizing the bag by operating an air pump engaged to the open end of the first flexible tubing.  Note that Dombroski already alludes to a container that may accommodate tennis balls under pressure by opening the container, placing the tennis balls within the container, closing the container and pressurizing the container (i.e., see paragraphs [0005], [0008] and [0027]).  
As to claim 12, the claimed method steps of placing a bag storing tennis balls under pressure, …implementing a hermetic sealing zipper implemented along three sides of the bag…implementing a first tubing sealed through the top…deflating the bag by opening the manually operable valve in the second tube; opening the bag by opening the hermetic sealing zipper and folding the top of the bag to one side over an edge of the top of the basket; and providing tennis balls from the bag to players on a tennis court are obviated by the following combination of facts: (1) Dombroski discusses that tennis balls are housed in a pressurized container to extend the useful life of balls (i.e., see paragraph [0015]); (2) The PRIOR ART obviates a wheeled cart having a frame with wheels and a rigid basket having four sides, a bottom and an open top, the basket having a length L1, a width W1 and a height H1, and further obviates moving tennis balls to a place on a tennis court, enabling the tennis balls to be provided to a player, and gathering the tennis balls after a session and replacing the tennis balls into the basket on the cart.  Thus, combining the prior art device of Dombroski, as modified by DeChant, Pham, the PRIOR ART and either Wolf or Halpern, would have provided for a logical method in which pressurized tennis balls that are contained within the modified container of Dombroski would have been moved to an appropriate location on a tennis court, after which the container would have been opened, the tennis balls would have been distributed to a player(s), the tennis balls would have been gathered after the session, and the tennis balls would once again have been placed within the container of Dombroski and subjected to a suitable pressure to maintain and extend the useful life of the tennis balls.  
Insofar as the structure of the bag,  Dombroski shows a container for storing tennis balls (i.e., paragraph [0005] notes a container for tennis balls), the bag comprising: a hermetic enclosure (10); an opening larger than a tennis ball into the enclosure (i.e., opening in FIG. 2 is clearly capable of introducing tennis balls within the container), and a flexible tubing (i.e., paragraph [0028] describes a pressure hose fitting) from outside the enclosure, the flexible tubing having an open end adapted to engage an air pump (i.e., again, paragraph [0028] mentions air-pump), and a one-way valve (element 40; FIG. 4) adapted to admit air into the enclosure and to prevent air from exiting the enclosure through the tubing.  
Dombroski lacks an explicit disclosure that the container is made of a flexible, hermetic material and further lacks a hermetic sealing zipper.  Note that Dombroski does mention other types of closure mechanisms may be employed (i.e., paragraph [0026]).  DeChant shows it to be old in the art of pressurized containers to include a bag of lightweight material in which the container (e.g., a bag) is allowed to expand and therefore presents a container of flexible material (i.e, rubber composite; paragraph [0018]). Moreover, DeChant makes use of a zipper (i.e., element 110 in Fig. 1) by which an opening in the bag may be sealed.  The zipper (110), for example, provides for an airtight or hermetic enclosure (i.e., paragraph [0019]).  The zipper (110) also enables a person to quickly open and close the container.  In view of the patent to DeChant, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Dombroski by fabricating the container from a different material, so long as the material selected enabled the container to remain pressurized while still protecting the contents inside the container.  Here, the material selection would have included a consideration of the overall weight and cost of the container and would have also included a consideration of what type(s) of articles are being transported.  Fragile items, for example, may have prompted the skilled artisan to use a container with sufficiently rigid panels, as is the case in Dombroski.  Other articles such as clothing or other items less susceptible to breakage would likely have been adequately protected within a container that is less rigid, but sturdy enough, as is the case in DeChant.  Moreover, the replacement of the buckles or clasps in the Dombroski device with a hermetic sealing zipper, for ease of opening and closing of the container, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  Here, the addition of these features (i.e., a flexible material and a hermetic sealing zipper) to the hermetically sealed storage container of Dombroski would have involved applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
It is recognized that the modification of Dombroski in view of DeChant lacks a hermetic zipper implemented along three of the sides at an upper extremity and along three sides of the top, such that the top is fully opened and closed by opening and closing the hermetic sealing zipper and further lacks two handles implemented midway along two opposite sides, at an upper extremity of the sides.  Pham obviates having a top panel joined to sides and ends of the bag around three sides by the hermetic sealing zipper. See FIG. 1 and zipper (19) and the description in paragraph [0021] in Pham.  Thus, replacement of the fastening mechanisms (22, 23) used by Dombroski with a zipper as taught by Pham would have resulted in an arrangement in which the hermetic sealing zipper joins three sides of the container.  Here, replacement of the fastening mechanisms (22, 23) used by Dombroski would simply have involved the substitution of one known element (i.e., a zipper) for another (i.e., a clasp) to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Note that Pham shows handles (16, 18) on opposite sides of the container and located near an upper extremity.  Dombroski also shows handles (18) on opposite sides of the bag.  To have placed these handles (18) of Dombroski near a top extremity of the sides of the bag, as further taught by Pham, would simply have included an obvious rearrangement of parts.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 
Insofar as the sizing of the bag (with dimensions length L2, width W2 and height H2) with respect to the size of the rigid basket (with dimensions length L1, width W1 and height H1), note that Dombroski may include containers of diverse sizes based upon the contents intended to be stored inside the container.  For example, see paragraph [0022] in Dombroski.  Sizing the modified bag of Dombroski to fit within the rigid basket of the PRIOR ART would have simply involved an obvious design choice.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this case, and to support a rationale of obvious design choice, applicant’s attention is directed to either of the further references cited to Wolf or Halpern, each of which shows it to be old in the art to size the container or bag in such a manner that the container or bag can be used in combination with a basket or cart to enable ease of accessibility to the contents in the bag, and to allow the bag to store as much content as possible based upon the bag being sized in relation to the dimensions of the cart or basket.  Here, Wolf shows a container that is sized so that that the height of the container is flush or substantially flush with a plane of the cart (i.e., as tall or nearly as tall as the height of the shopping basket within which the container is housed), wherein the container is provided with a lid or top that may be opened without hinderance to access the interior of the container.  See FIGS. 1 and 3 in Wolf along with col. 3, lines 56-62.  Wolf also notes that plastic or cloth hinge material may be employed (i.e., col. 6, lines 41-46).  It is deemed that such plastic or cloth hinges would facilitate the opening of the top lid over an edge of the shopping cart.  Here, Halpern shows it to be old to size a bag in accordance with the dimensions of a top cart in a shopping basket (not shown), whereby the lid (26) may be actuated into an open position for unrestricted access to the interior of the bag.  See FIG. 3 and col. 4, lines 21-42 in Halpern.  
It is noted that the totality of the references applied herein clearly obviates the modification of Dombroski to be constructed as a bag that includes a hermetic enclosure having four sides, a bottom, and a top; the sides, the bottom and the top formed of flexible hermetic material and further includes the combination of a hermetic sealing zipper, a first tubing, a second tubing and two handles, in combination with a wheeled cart having a rigid basket, with the Dombroski bag sized to be fully accessible when the bag is situated within the basket and when the top of the bag is opened and folded over an edge of the basket, all as recited in independent claim 12. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 5 in Posner;
Fig. 3 in Lucas;
Fig. 2 in Edgar;
Fig. 5 in Smith. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s deletion of various limitations related to the rigid reinforcement panels in the sides of the bag and insertion of additional limitations highlighting the configuration of the top of the bag having the capability of folding over one edge of the top of the basket necessitated the new grounds of rejection.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711